      Case 2:20-cv-03451-NJB-JVM Document 52 Filed 05/18/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


AMERICAN SAFETY LLC                                                           CIVIL ACTION


VERSUS                                                                        CASE NO. 20-3451


HAROLD ALGER et al.                                                           SECTION: “G”(1)


                                         ORDER AND REASONS
       On February 15, 2021, Plaintiff American Safety LLC (“Plaintiff”) moved for an Entry of

Default against Defendants Global Resource Broker, Inc.; Seneca Mortgage Services, LLC;

Harold Alger; Bauer & Bauer, LLC; Sam Bauer; and Rodney Clements. 1 The Clerk of Court

entered the default on February 22, 2021. 2 On March 10, 2021, Plaintiff filed a Motion for

Default Judgment, requesting that the Court enter judgment against Defendants Global Resource

Broker, Inc.; Seneca Mortgage Services, LLC; Harold Alger; Bauer & Bauer, LLC; Sam Bauer;

and Rodney Clements pursuant to Federal Rule of Civil Procedure 55(b). 3 The Court

subsequently vacated the entry of default as to Harold Alger and Sam Bauer. 4

       In Frow v. De La Vega, the United States Supreme Court held that when one of several

defendants who is alleged to be jointly liable is in default, default judgment should not be

entered against the defendant until the matter has been adjudicated with regard to all defendants

or all defendants have defaulted. 5 Courts have routinely withheld from entering a default


       1
           Rec. Doc. 27.
       2
           Rec. Doc. 28.
       3
           Rec. Doc. 29.
       4
           Rec. Docs 45; 49.
       5
           Frow v. De La Vega, 82 U.S. 552 (1872); see also 10A Charles Alan Wright & Arthur R. Miller, Federal
        Case 2:20-cv-03451-NJB-JVM Document 52 Filed 05/18/21 Page 2 of 3




judgment in multiple defendant cases when such entry could result in inconsistent judgments

among all of the defendants. 6

         In addition to the defendants identified in Plaintiff’s Motion for Default Judgment,

Plaintiff has also brought claims against Defendants Adam Russell; Stephen Fox, S Fox Law

Group PC; Associated Foreign Exchange, Inc.; One Stone Auto, LLC; One Stone Auto &

Trucking Rental Corp.; Transcroop Trading, LLC; JV Doren BV, LLC; Vere Whyte; and ABC

Insurance Company. 7 In the Complaint, Plaintiff alleges that all defendants are liable for fraud,

violation of the Louisiana Unfair Trade Practices Act, and conspiracy. 8 Further, Plaintiff alleges

that “[a]ll Defendants owe [Plaintiff] all damages available to it, including pre and post judgment

interest, attorneys’ fees and costs, treble damages, and punitive damages in solido as provided by

law.” 9 Therefore, an entry of default judgment against Defendants Global Resource Broker, Inc.;

Seneca Mortgage Services, LLC; Bauer & Bauer, LLC; Sam Bauer; and Rodney Clements at the

present time may result in inconsistent judgments among all defendants in this litigation.

Accordingly,




Practice & Procedure § 2690 (4th ed. 2018) (“As a general rule, when one of several defendants who is alleged to be
jointly liable defaults, judgments should not be entered against him until the matter has been adjudicated with regard
to all defendants, or all defendants have defaulted.”) (citing Frow, 82 U.S. 552).
         6
           See Esterlin v. Munster, Case No. 14-1528 (E.D. La. Oct. 31, 2014) (Brown, J.) (denying an entry of
default judgment when entering default judgment could result in inconsistent rulings and judgments among the
defendants); Williams v. Association De Prevoyance Interentreprises, Case No. 11-1664 (E.D. La. Nov. 30, 2012)
(Brown, J.); United Nat’l Ins. Co. v. Paul and Mark’s Inc., Case No. 10-799 (E.D. La. Feb. 3, 2011) (Lemelle, J.);
Mason v. N. Am. Life and Cas. Co., Case No. 94-1139 (E.D. La. Nov. 15, 1995) (Carr, J.) (“The Court declines to
enter judgment against a defaulting defendant when such a judgment would require resolution of issues of law to the
detriment of a defendant who has answered but has not been heard on the merits.”).
         7
             Rec. Doc. 1 at 2–4.
         8
             Id. at 11–17.
         9
             Id. at 17.
     Case 2:20-cv-03451-NJB-JVM Document 52 Filed 05/18/21 Page 3 of 3




     IT IS HEREBY ORDERED that Plaintiff American Safety LLC’s Motion for Default

Judgment 10 is DENIED WITHOUT PREJUDICE.

     NEW ORLEANS, LOUISIANA, this ______
                                   18th day of May, 2021.



                                          _________________________________
                                          NANNETTE JOLIVETTE BROWN
                                          CHIEF JUDGE
                                          UNITED STATES DISTRICT COURT




     10
          Rec. Doc. 29.
